[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 66 
As between the parties, at least in the absence of intervening equities, whether or not a mortgage of real property also covers personal property, is a question of intent and that is a question of fact. In East River Savings Bank v. 671 Prospect Ave.Holding Corp. (280 N.Y. 342) we held that, since a question of fact was presented, summary judgment should not have been granted. Here there has been a trial on the merits and a finding that the parties intended that the mortgages cover personal property.
The order of the Appellate Division affirming the order of the Supreme Court of Columbia county dated May 2, 1938, and entered May 4, 1938, should be affirmed, with costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Order affirmed, etc. *Page 68